Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the application
2.	Claims 1-10 are pending in this office action.
Claims 1-10 have been rejected. 

Claim Rejections - 35 USC § 112
3.	Claims 9, 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

4.	Claims 9, 10 recite the ingredients having no range amount and claim 9 depends on claim 1 and claim 10 depends on claim 8 which have a particular range amount of the specified ingredients as specified in claims 1, 8. Therefore, it renders claims 9, 10 indefinite.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

6.	Claims 9,10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 9, 10 recite the ingredients having no range amount and claim 9 depends on claim 1 and claim 10 depends on claim 8 which have a particular range amount of the specified ingredients as specified in claims 1, 8.  Therefore, claims 9, 10 are failing to further limit the subject matter of the claims 1, 8 upon which it depends. This renders claims 9, 10 112 fourth paragraph rejection. 

7.	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

8.	Claims 9, 10 recite the ingredients having no range amount and claim 9 depends on claim 1 and claim 10 depends on claim 8 which have a particular range amount of the specified ingredients as specified in claims 1, 8. 

Claim Rejections - 35 USC § 103


10. 	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action: A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention
to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	 Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3.	 Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

12.	 Claims 1, 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wei 2017/0295777 in view of Wang 4968520 and in view of Liberman et al.  US 2008/0199583 in view of Yuguerous et al.  US 2011/0039699 in view of Chiba et al. US 2009/0054626 as evidenced by NPL Brine salt concentration and also as evidenced by  NPL vol. to weight conversion. 

13.	Regarding claims 1, 4, 5, 6,  Wei discloses that cryoprotective agents comprising peptides ([0105], [0106]), peptoid monomer e.g. glycine, arginine etc. ([0040], [0168]), antioxidant, an alcohol ([0041]), e.g. ethanol ([0181]), polypropylene glycol ([0042]), and combinations thereof ([0046], [0047]) which reduces ice crystal formation ([0186], [0187]) and this antifreeze solution serves as preservatives of biological macromolecules e.g. food composition ([[0048], [0051]). 
Wei, however, is silent about specific amount of individual ingredients present in the composition.
Propylene glycol and sodium chloride: Wang et al. discloses that the freezing solution contains 5-35% propylene glycol, 5-20% salt (in claim 1 of Wang et al.) which provides the benefit of maintaining organoleptic property and also no cell breakdown during freezing condition (in col 2 lines 5-10 and in claim 1, 3) and propylene glycol less than 35% provides benefit of not raising viscosity (in claim 3 of Wang) to meet claims 1, 5.  
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Wei et al. by including the teaching of 

  Yuguerous et al.   discloses that the cryoprotective solution e.g. alcohol 10-30% with glycerol is effective to remove ice on plant surfaces ([0001]). Therefore, this amount of concentration is effective to serve as cryoprotective solution to be used as anti-freezing solution. 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Wei to include the teaching of Yuguerous et al.   to incorporate disclosed amounts of glycerol and alcohol which serves as cryopreservative solution which is effective to remove ice on plant surfaces ([0001]). Therefore, this amount of concentration is effective to serve as cryoprotective solution to be used as anti-freezing solution.

One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Wei to include the teaching of Yuguerous et al.  to incorporate disclosed amounts of surfactant [0.001% -0.1 %( w/w)] provides the benefit of having synergistic effect with alcohol ([0037]).
Calcium chloride: Liberman et al. discloses that brine with propylene glycol composition can include 12.75% calcium chloride also ([0041]).
Therefore, it is to be noted that if 30% alcohol is mixed with brine containing composition, then 12.75% calcium chloride in brine (brine represents about 70% and 30% ethanol) will be diluted to about 12.75x2/3rd= about 9.0% by weight to meet claim 1. It is known that brine has broad salt amount range as evidenced by NPL brine salt concentration (page 1) which makes Liberman et al. as analogous art and is combinable. . 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Wei et al. in view of Wang et al. by including the teaching of Liberman et al. to include brine in order to have the disclosed amount of 12.75% by weight calcium chloride which provides desired ‘balanced’ brine for the application in food or medical industry ([0017], [0027]).  

Chiba et al. also discloses that the Antarctic krill ([0052]) contain antifreezing activity containing peptide (at least in Abstract).  Chiba et al. also discloses that the extraction liquid itself has the antifreeze activity ([0059]) having MW 86, 90 kDa ([0065]) and it was confirmed that sugar was attached to these proteins /peptides ([0065]) to meet claim 1.   Chiba et al. also discloses the method of extraction of the protein ([0056]-[0058]) and can be extracted at a lower temperature from 0-60 degree C ([0058]). 
Regarding the amount, it is to be noted that Chiba et al. discloses that the peptide can be added in an amount from 0.00001% to 010.00% by weight ([0060]) to serve as antifreeze activity. However, Chiba et al. also discloses that the amount depends on many factors like degree of purity, type of food to be used etc. ([0060]). However, it is within the skill of one of ordinary skill in the art to optimize the amount of this peptide from within the disclosed range which overlaps the claimed range in order to have the desired concentration of the antifreeze peptide.
Absent showing of unexpected results, the specific amount of antifreeze Krill hydrolyzed protein is not considered to confer patentability to the claims. As the amount of antifreeze protein is variable that can be modified, among others, by adjusting the amount of food, degree of purity of peptide/protein, and the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed 

14.	Regarding claim 4, Wei discloses that cryoprotective agents comprising peptides ([0105], [0106]), peptoid monomer e.g. glycine, arginine etc. ([0040], [0168]).

15.	Claims 2, 9, are rejected under 35 U.S.C. 103 as being unpatentable over Wei 2017/0295777 in view of Wang 4968520 and in view of Liberman et al.  US 2008/0199583 in view of Yuguerous et al.  US 2011/0039699 in view of Chiba et al. US 2009/0054626 as applied to claim 1 and further in view of NPL Wohrmann et al.  (in Mar Ecol Prog Ser 130: 47-59, 1996) and further in view of  NPL Cui et al. (in China Particuology vol 3, No 6, 343-348, 2005). 

16.	Regarding claims 2, 9, regarding the size of Antarctic krill protein hydrolysate, Chiba et al. also discloses the method of extraction of the protein ([0056]-[0058]) and can be extracted at a lower temperature from 0-60 degree C ([0058]).  It is to be noted that other than the size of Antarctic krill protein hydrolysate, all the claim limitations of 
Chiba et al. also discloses that under reduced condition MW about 37,000 as measured by SDS polyacrylamide gel, has antifreezing activity (at least in Abstract).  Chiba et al. also discloses that the extraction liquid itself has the antifreeze activity ([0059]) having MW 86, 90 kDa ([0065]) and it was confirmed that sugar was attached to these proteins /peptides ([0065]). Therefore, from the disclosure by Chiba et al. also discloses that the extraction liquid itself has the antifreeze activity ([0059]) and also glycopeptide from Antarctic animal serves as antifreeze protein. Also, under reduced condition, for SDS gel electrophoresis, the monomeric form may have less MW than dimer and it can have more than the MW of monomeric form having MW 86, 90 kDa ([0065]).
It is within the skill of one of ordinary skill in the art to consider this fraction also to use as antifreeze peptide. Therefore, if extraction liquid itself is used as antifreeze solution ([0059] of Chiba et al.) which can have MW 86, 90 kDa. It is also to be noted that sugar is attached to this protein ([0065]). Therefore, one of ordinary skill in the art can use this extracted fraction to serve as anti-freezing agent having MW 86, 90 kDa ([0065]) without further purification in order have original peptide cost effective benefit. 
 (Additionally), NPL Wohrmann et al. is used to address this issue also. NPL Wohrmann et al. discloses that there are  antifreeze glycoprotein (AFGP) and an additional glycoprotein PAGP (pleuragramma-anti-freeze glycopeptide) found in Antarctic fish ( page 51, col 1 last 10 lines and col 2 first two lines) and it is present in variation in the amount which depends on the age of the fish ( page 51 col 2 first two lines of second paragraph) and depends on the ontogenetic migration status ( page 55 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Wi et al.  in view of Wang, Liberman et al.  , Yuguerous et al. and Chiba et al. (Chiba et al. e.g. extract includes all MW peptides including MW 86, 90 kDa ([0065]) in order to have the benefit of all mixtures of antifreeze peptide together. 
Absent showing of unexpected results, the specific average MW of antifreeze Krill hydrolyzed protein is not considered to confer patentability to the claims. As the amount of AFGP PAGP varies and it depends on selection of type of fish based on age and ontogenicity etc. which is variable that can be modified, among others, by adjusting the type of fish and the ratio of these two peptides, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amounts of different sized of antifreeze protein to have an average MW of antifreeze protein  in Wei, to amounts, including that presently claimed, in order to obtain the 
Chiba et al. also discloses the method of extraction of the protein ([0056]-[0058]) and can be extracted at a lower temperature from 0-60 degree C ([0058]). 
Chiba et al. also discloses that the extraction liquid itself has the antifreeze activity ([0059]) having MW 86, 90 kDa ([0065]) and it was confirmed that sugar was attached to these proteins /peptides ([0065]). Therefore, from the disclosure by Chiba et al. also discloses that the extraction liquid itself has the antifreeze activity ([0059]) and also glycopeptide from Antarctic animal serves as antifreeze protein as disclosed by NPL Antarctic protein (page 1), it is within the skill of one of ordinary skill in the art to consider this fraction also to use as antifreeze peptide. Therefore, if extraction liquid itself is used as antifreeze solution ([0059] of Chiba et al.) which can have MW 86, 90 kDa to meet claim 1. It is also to be noted that if sugar is attached to this protein ([0065]), it can serve as antifreezing agent as disclosed by NPL Antarctic protein (Page 1). Therefore, one of ordinary skill in the art can use this extracted fraction to serve as anti-freezing agent having MW 86, 90 kDa ([0065]) without further purification in order have cost effective benefit.
However, Wei et al. in view of Wang, Chiba et al. are silent about ultrafiltration method to isolate claimed size peptide.
NPL Cui et al. discloses that ultrafiltration method using ultrafiltration membrane (page 344 col 2 Under “UF for protein Fractionation”) which separates by retaining 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Wei et al. to include the teaching of NPL Cui et al. to use selective membrane pore containing UF membrane in order to separate the disclosed 10 KDa to 1 MD range size which overlaps the claimed average MW of 50 kDa to 100 kDa size in order to have desired size fraction. 
It is also to be noted that it is within the skill of ordinary skill in the art to optimize UF membrane selection by narrowing the disclosed broad range by molecular weight of 10 KD to 1 MD in order to have desired size product.
Absent showing of unexpected results, the specific amount of UF membrane size is not considered to confer patentability to the claims. As the amount of size is variable that can be modified, among others, by adjusting and selecting the UF membrane pore, the precise UF membrane size would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of  membrane size in Wei, to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired antifreeze activity (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

16.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wei 2017/0295777 in view of Wang 4968520 and in view of Liberman et al.  US 2008/0199583 in view of  Yuguerous et al.  US 2011/0039699 in view of Chiba et al. US 2009/0054626 and in view of NPL Wohrmann et al. and NPL Cui et al.  as applied to claim 2 and further in view of NPL Junhui et al. (CN 104450163).
Regarding claim 3, Chiba et al. also discloses the method of extraction of the protein ([0056]-[0058]) and can be extracted at a lower temperature from 0-60 degree C ([0058]). 
However, they are silent about the enzymatic hydrolysis condition using papain. 
NPL Junhui et al. discloses that enzyme papain is used to hydrolyze krill under the condition of pH 6.0-7.0 at 45-55 degree C for 1.5 to 2.5 hours.
It is to be noted that NPL Junhui et al. is used to address the optimum condition for papain mediated enzymatic hydrolysis for protein hydrolysis from krill source. 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Wei et al. to include the teaching of NPL Junhui et al. to perform enzymatic hydrolysis for protein hydrolysis from krill source using papain in order to have desired enzyme hydrolyzed peptide. 
Although the claimed unit of enzyme and claimed time temperature are not properly disclosed, however, it is within the skill of one of ordinary skill of art to optimize the time and temperature needed based on desired degree of hydrolysis and the unit of enzyme represents purity of the enzyme and accordingly it can be optimized and adjusted based on the purity of the enzyme. Therefore, these are variables.
.


17.	Claims 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wei 2017/0295777 in view of Wang 4968520 and in view of Liberman et al.  US 2008/0199583 in view of Yuguerous et al.  US 2011/0039699 in view of Chiba et al. US 2009/0054626 as applied to claim 1 and in view of Garcia et al. US 2009/0114876.


However, Garcia et al. has disclosed that calcium chloride can be used broad range amounts from 5-50 % by weight to serve as antifreeze agent ([0043], claim 9 of Garcia). 
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Wei with the disclosed range amount of calcium chloride as disclosed by Garcia et al. ( at least in [0043], claim 9 of Garcia) in order to serve as desired freezing point depression caused by the desired amounts of combined salt and calcium chloride present in the solution in a cost effective manner as sodium chloride is cheaper than calcium salt, so less amount of calcium salt from the broad disclosed range amount of calcium salt  in order to achieve desired best freezing point depression and  less expensive.
Additionally, it is within the skill of one of ordinary skill in the art to optimize the amount of calcium chloride in the combined calcium chloride and sodium chloride in order to serve as desired freezing point depression caused by the desired amounts of combined salt and calcium chloride present in the solution in a cost effective manner (as sodium chloride is cheaper than calcium salt, so less amount of calcium with desired best freezing point depression).
Absent showing of unexpected results, the specific amount of calcium chloride is not considered to confer patentability to the claims. As the freezing point depression  are  variables that can be modified, among others, by adjusting the amount of ingredients like calcium chloride etc., the precise amount would have been considered a .

19.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wei 2017/0295777 in view of Wang 4968520 and in view of Liberman et al.  US 2008/0199583 in view of Yuguerous et al. US 2011/0039699 in view of Chiba et al. US 2009/0054626 and in view of Garcia et al. (US 2009/0114876) as applied to claim 8 and further in view of NPL Wohrmann et al. (in Mar Ecol Prog Ser 130: 47-59, 1996).

20.	Regarding claim 10, regarding the size of Antarctic krill protein hydrolysate, Chiba et al. also discloses the method of extraction of the protein ([0056]-[0058]) and can be extracted at a lower temperature from 0-60 degree C ([0058]).  
Regarding the amount of calcium chloride as claimed in claim 10 , as claim 10 depends on claim 8, therefore, the claim limitations of the range amount of calcium 
It is to be noted that other than the size of Antarctic krill protein hydrolysate, the claim limitations of claims 2, 9 are to be considered identical and applicable here also.
Therefore, this is addressed identical to claims 2, 9 as mentioned before and presented Cuibelow. 
Regarding the size of Antarctic krill protein hydrolysate, Chiba et al. also discloses the method of extraction of the protein ([0056]-[0058]) and can be extracted at a lower temperature from 0-60 degree C ([0058]).  
Chiba et al. also discloses that under reduced condition MW about 37,000 as measured by SDS polyacrylamide gel, has antifreezing activity (at least in Abstract).  Chiba et al. also discloses that the extraction liquid itself has the antifreeze activity ([0059]) having MW 86, 90 kDa ([0065]) and it was confirmed that sugar was attached to these proteins /peptides ([0065]). Therefore, from the disclosure by Chiba et al. also discloses that the extraction liquid itself has the antifreeze activity ([0059]) and also glycopeptide from Antarctic animal serves as antifreeze protein. Also, under reduced condition, for SDS gel electrophoresis, the monomeric form may have less MW than dimer and it can have more than the MW of monomeric form having MW 86, 90 kDa ([0065]).
It is within the skill of one of ordinary skill in the art to consider this fraction also to use as antifreeze peptide. Therefore, if extraction liquid itself is used as antifreeze solution ([0059] of Chiba et al.) which can have MW 86, 90 kDa. It is also to be noted that sugar is attached to this protein ([0065]). Therefore, one of ordinary skill in the art 
 (Additionally), NPL Wohrmann et al. is used to address this issue also. NPL Wohrmann et al. discloses that there are  antifreeze glycoprotein (AFGP) and an additional glycoprotein PAGP (pleuragramma-anti-freeze glycopeptide) found in Antarctic fish ( page 51, col 1 last 10 lines and col 2 first two lines) and it is present in variation in the amount which depends on the age of the fish ( page 51 col 2 first two lines of second paragraph) and depends on the ontogenetic migration status ( page 55 col 2 last 5 lines) and AFGP has AFGP 1-5 (34,000 Da) , 6-8 (2667) and PAGP has 150,000 Da size (Table 2). Due to the different thermogram property of AFGP and PAGP property (PAGP no shoulder and ice growth is totally blocked page 54 col 2 paragraph 1 last few lines and paragraph 2 first few lines), one of ordinary skill in the art can use combined (PAGP and AFGP) (Fig 3) which depends on selection of type of fish based on age and ontogenicity etc. Therefore, the averaged MW of the combined AFGP and PAGP can be within 50-100 KDa.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Wi et al.  in view of Wang, Liberman et al. , Yuguerous et al. and Chiba et al. (Chiba et al. e.g. extract includes all MW peptides including MW 86, 90 kDa ([0065]) in order to have the benefit of all mixtures of antifreeze peptide together. 
Absent showing of unexpected results, the specific average MW of antifreeze Krill hydrolyzed protein is not considered to confer patentability to the claims. As the amount of AFGP PAGP varies and it depends on selection of type of fish based on age 
Chiba et al. also discloses the method of extraction of the protein ([0056]-[0058]) and can be extracted at a lower temperature from 0-60 degree C ([0058]). 
Chiba et al. also discloses that the extraction liquid itself has the antifreeze activity ([0059]) having MW 86, 90 kDa ([0065]) and it was confirmed that sugar was attached to these proteins /peptides ([0065]). Therefore, from the disclosure by Chiba et al. also discloses that the extraction liquid itself has the antifreeze activity ([0059]) and also glycopeptide from Antarctic animal serves as antifreeze protein as disclosed by NPL Antarctic protein (page 1), it is within the skill of one of ordinary skill in the art to consider this fraction also to use as antifreeze peptide. Therefore, if extraction liquid itself is used as antifreeze solution ([0059] of Chiba et al.) which can have MW 86, 90 kDa to meet claim 1. It is also to be noted that if sugar is attached to this protein 

Conclusion
21. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
/BHASKAR MUKHOPADHYAY/